Citation Nr: 0003195	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  94-15 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder prior to April 26, 1991, to include 
a 100 percent rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to April 
1971.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The veteran's claim for a rating in excess of 50 percent for 
post-traumatic stress disorder prior to June 10, 1992, was 
remanded by the Board in February 1997.  By rating action in 
July 1999, the RO assigned the veteran a 100 percent rating 
for post-traumatic stress disorder effective from April 26, 
1991.  Accordingly, the issue on appeal is as specified on 
the title page of this decision.  

The development requested in the February 1997 Board remand 
was primarily to obtain private medical records dated 
subsequent to April 1991.  These records are not relevant to 
the veteran's current appeal.  The VA clinical records 
specified in the February 1997 remand are currently of 
record.  Accordingly, the Board finds that all relevant 
development necessary for an equitable determination of the 
veteran's claims has been accomplished and the veteran's 
claims are ready for review by the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  Prior to April 26, 1991 the symptoms of the veteran's 
post traumatic stress disorder, which included anxiety, 
depression, sleep disturbance, and irritability, resulted in 
no more than severe social and industrial impairment.



CONCLUSION OF LAW

The criteria for an increased, 70 percent, rating for post 
traumatic stress disorder prior to April 26, 1991, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran has presented a claim which is plausible.  The Board 
is satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).
 
In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
post traumatic stress disorder.  The Board has found nothing 
in the historical record that would lead to a conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.

This appeal stems from a rating decision in January 1992 
which originally granted service connection, and a 50 percent 
rating, for post-traumatic stress disorder effective from 
June 20, 1989.  Therefore, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as staged ratings.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  In this case, the veteran was additionally 
assigned a 100 percent rating effective from April 26, 1991.   


The veteran was voluntarily admitted to a private medical 
facility in July 1989 due to increasing problems with 
depression, agitation and violent behavior.  The veteran 
stated that he had been severely depressed since 1969.  He 
reported having flashbacks and nightmares of Vietnam, 
recurrent intrusive recollections of wartime events, 
uncontrollable rages, increased anxiety, crying spells, panic 
attacks after experiencing flashbacks, survivor guilt, 
depression, insomnia, irritability, homicidal thoughts and 
thoughts of doing harm to others.  He stated that he was 
easily agitated and easily irritated.  He reported that he 
was frequently homicidal when in traffic.  He reported 
"roughing-up" his son just prior to admission.  His 
occupation was noted to be general contractor, under a lot of 
stress.  Psychological test results were indicative of an 
individual in "significant" distress, though lacking the 
effective skills and resources to impact his situation.  His 
insight appeared limited on behavioral observation.  On 
mental status examination the veteran was alert and fully 
oriented.  His affect was inappropriate.  His mood was 
anxious and agitated.  His memory and intellectual 
functioning were within normal limits.  There were no 
hallucinations or delusions.  Diagnoses included post-
traumatic stress disorder, polysubstance dependence, bipolar 
disorder, and personality disorder.  

While hospitalized at Gulf Pines Hospital in July 1989 a 
neuropsychologist examined the veteran.  The examiner noted 
that the veteran had been in three car accidents which might 
have lead to brain trauma.  By the veteran's own report he 
showed intermittent explosive behavior.  The evaluation took 
place in four sessions over three days.  The veteran 
approached each session in a friendly and cooperative manner.  
His affect was appropriate and he displayed a sense of humor.  
He appeared to have good verbal comprehension skills, as he 
conversed spontaneously and easily.  He exerted good effort.  
He generally performed tasks in an orderly manner, punctuated 
with self-correction.  There were no signs of anxiety or 
tension.  The veteran's attention/concentration were judged 
to be adequate.  The examiner believed that frontal lobe 
dysfunction was at least in part responsible for the 
veteran's difficulties.  He noted that one implication of 
frontal lobe weakness is a tendency towards emotional 
lability.  Cognitively the veteran appeared to be capable of 
functioning close to, or within the above-average range of 
intellectual ability.  His memory functioning was within 
normal limits.  He was of the opinion that the veteran had a 
disturbance of frontal lobe function of the brain.  The 

examiner did not think that the veteran was ready to return 
to the workforce and it was certain that he would need to 
have continued close medical supervision because of the post-
traumatic stress disorder.

It was recommended by his treating and evaluating physicians 
that the veteran be transferred to a VA hospital for 
continued inpatient treatment.  The physicians believed that 
the veteran could be dangerous to himself and others and 
also, if not treated, would continue to suffer severe mental, 
emotional, and physical distress, and would continue to 
experience deterioration of his ability to function 
independently.  The physicians were of the opinion that the 
veteran was unable to make a rational informed decision of 
whether or not to submit to treatment.  

The veteran was transferred from Gulf Pines Hospital to a VA 
medical center in July 1989.  The veteran did not require any 
medications during his stay.  He presented no management 
problem.  When evaluated the veteran was not psychotic, 
suicidal, homicidal or organic.  He stated that he had been 
having flashbacks of Vietnam three or four times a day, but 
he believed that he could control those as long as he was 
able to learn some techniques for managing stress in his 
life.  The veteran was given no discharge medications, but 
referred for outpatient treatment.  At the time of discharge 
the veteran was considered employable and competent to handle 
his funds.

The veteran again received inpatient treatment at a VA 
hospital in September 1989.  The veteran was noted to be an 
employed, married, combat veteran.  He complained of losing 
it at home and hurting his kids.  He reported a gradual 
deterioration in his impulse control and had struck out at 
members of his family with little provocation.  The veteran 
denied he had ever been suicidal or homicidal.  On mental 
status examination the veteran was alert and oriented.  His 
mood was sad.  His affect was full.  The veteran's motor and 
speech were within normal limits.  His thought process and 
thought content were without any hallucinations, or suicidal 
or homicidal ideation.  The veteran's thought processes were 
without flight of ideas or loosening of associations.  The 
veteran did relate recurrent dreams and intrusive thoughts of 
Vietnam.  His memory was completely intact.  His judgment and 
insight were deemed to be fair.  Testing revealed a great 
deal of anxiety and both sociopathic and narcissistic 
tendencies.  The veteran was allowed to go out every weekday 
afternoon to continue his job as a handyman.  On discharge 
the veteran was thought to be competent by VA standards and 
able to work.

The clinical records from the veteran's September 1989 VA 
hospital admission indicate that the veteran had ineffective 
coping related to depressed mood, nightmares, flashbacks, 
marijuana abuse, possible ethanol abuse, and anger.  The 
veteran reported that his life was abnormal for inability to 
keep a job.  He reported that even his smart idea of working 
in remodeling by himself had not been working, as he had not 
been reliable sometimes, leaving jobs unfinished.  

On VA examination in February 1990 the veteran complained of 
nightmares.  He reported that during the past two or three 
weeks he had had episodes of when he would burst into tears 
inappropriately.  The veteran said that he was jumpy and 
jittery and that he was subject to sudden rages.  The veteran 
was working part-time with his present employer.  He had been 
with that employer for about a year.  On mental status 
examination the veteran was friendly, alert, and cooperative.  
He was tense and slightly restless.  His affect was generally 
euthymic, but it was at times mildly elevated and some of his 
statements had a somewhat grandiose quality.  The veteran's 
speech was normal in rate and amount, and the content was 
relevant.  He responded to questions in a manner that was 
intense and which at times had a somewhat dramatic quality.  
There was no evidence of hallucinations or delusions 
detected.  The veteran was oriented for time, place and 
person.  The diagnoses included post-traumatic stress 
disorder of mild to moderate severity and personality 
disorder.  

A board of three VA psychiatrists examined the veteran's 
claims files in May 1990.  The VA psychiatrists were of the 
opinion that the veteran had ongoing problems related to 
polysubstance abuse.  They stated that the records also 
showed that the veteran had current violent family behavior.  
It was their opinion that the veteran 

did not have post-traumatic stress disorder, but that he 
experienced polysubstance dependence and that he had a 
personality disorder, not otherwise specified, with 
antisocial and narcissistic features.

A letter dated "January 10, 1991" was received from a 
licensed professional counselor in June 1992.  The counselor 
noted that he had worked with the veteran intermittently 
while the veteran was hospitalized at Baywood Hospital.  He 
stated that the veteran had made minimal progress in therapy, 
and that it was his opinion that the veteran was unemployable 
due to his war/combat experience.  The Board believes that 
the "January 10, 1991" letter was actually written in 
January 1992.  The record reveals that the veteran was first 
admitted to the Baywood Hospital in April 1991 and that is 
where the counselor reported seeing the veteran.  Furthermore 
the letter was not received by the RO until June 1992.  Since 
the evidence indicates that the "January 10, 1991" letter 
was actually written in January 1992 and that the counselor's 
opinion reflected the veteran's condition since April 1991 
this letter is not considered probative as to the severity of 
the veteran's service-connected post-traumatic stress 
disorder prior to April 26, 1991.

With regard to the veteran's claim that he is entitled to a 
rating in excess of 50 percent for his post-traumatic stress 
disorder symptoms prior to April 26, 1991, the Board notes 
that the regulations with respect to the mental disorders 
were amended effective November 7, 1996.  Because the revised 
regulations in this case do not allow for their retroactive 
application prior to November 7, 1996, the new provisions may 
not be applied prior to that date.  See Rhodan v. West, 12 
Vet. App. 55 (1998).  In other words, the veteran's claim for 
a rating in excess of 50 percent for post-traumatic stress 
disorder, must be reviewed only in light of the old 
regulations.

A 50 percent evaluation, under the rating criteria in effect 
prior to April 26, 1991, contemplates that the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  To obtain the next higher rating of 
70 percent under the former criteria, it would have to be 
shown that the ability to establish or maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation, under 
the former criteria, contemplates that the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or the psychoneurotic symptoms render the 
veteran demonstrably unable to obtain or retain employment.  
38 C.F.R. §  4.132, Diagnostic Code 9411 (1996).

In this case, the evidence does show that the veteran 
required inpatient treatment in July 1989 due to increased 
symptoms of PTSD, including depression, agitation and violent 
behavior.  While hospitalized a neuropsychologist stated that 
he did not think that the veteran was ready to return to the 
workforce.  However, the hospital report indicates that the 
veteran was a general contractor at that time.  These records 
also reveal that the veteran was friendly and cooperative, 
with a normal memory.  The neuropsychologist found no signs 
of anxiety or tension.  However, psychological test results 
were indicative of an individual in significant distress.  
The neuropsychiatric examiner further attributed the 
veteran's emotional lability to a frontal lobe dysfunction 
rather than to service-connected post-traumatic stress 
disorder.  However, manifestations of the nonservice-
connected organic disability were not specifically noted to 
be nonduplicative of manifestations of the service-connected 
PTSD.  Nevertheless, VA hospital records in July 1989 
revealed that the veteran was not suicidal, homicidal or 
organic.  These records further note that he was employable, 
albeit part-time.  VA inpatient treatment records in 
September 1989 further indicate that he was employable part-
time and that the veteran left the hospital every afternoon 
to go to work.  These records also note that the veteran had 
intact memory without any hallucinations, or suicidal or 
homicidal ideations.  On VA examination in 1990 the veteran 
was noted to be working.  While he was noted to be tense and 
slightly restless, the veteran's post-traumatic stress 
disorder was only noted to be of mild to moderate severity.  
Finally, the May 1990 opinion of three VA psychiatrists 
attributed the veteran's psychiatric problems to non-service 
connected disabilities.

Since the record reveals that the veteran was employed, 
albeit on a limited basis, during the time frame in question, 
the Board finds the VA opinions that the veteran was 
employable to be more probative than the July 1989 opinion of 
the neuropsychologist that the veteran was unemployable.  
However, the medical records prior to April 26, 1991 do show 
that the veteran required repeated hospitalization for 
symptoms of diagnosed PTSD, including irritability, anxiety 
and depression.  Additionally, his social impairment was of 
such degree that investigation was made to remove his 
children from his home for suspected child abuse.

Consequently, the Board finds that the veteran's post-
traumatic stress disorder symptoms prior to April 26, 1991 
were reflective of severe social and occupational impairment.  
The Board cannot conclude that the veteran's PTSD symptoms 
have resulted in the veteran's virtual isolation in the 
community, or profound retreat from mature behavior, or have 
rendered him demonstrably unable to obtain or retain 
employment, so as to warrant a 100 percent evaluation prior 
to April 26, 1991.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).


ORDER

Entitlement to an increased, 70 percent, rating for post-
traumatic stress disorder prior to April 26, 1991 is granted, 
subject to applicable law governing the award of monetary 
benefits.

		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

 

